DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 includes “applying the first set of programming pulses, the first set of programming pulses, or both,” in lines 3-4. The limitation “the first set” is repeated and it is not clear what “both” would be referring to. This is likely a simply clerical error, but nonetheless introduces uncertainty. For the purpose of further examination, this limitation will be interpreted as the first set of programming pulses, the second set of programming pulses. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7-9, 13-14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2010/0241601 by Carson et al. (“Carson”) in view of U.S. Patent Application Publication 2021/0019609 by Strukov et al. (“Strukov”) and U.S. Patent Application Publication 2008/0239824 by Sekar et al. (“Sekar”).

In regard to claim 1, Carson discloses:
1. A neuromorphic integrated circuit, comprising: See Carson, at least Fig. 30 and ¶ 0243, e.g. “neuromorphic computing module.”
an erasable memory sector including an analog multiplier array of … multipliers, See Carson, ¶ 0067-0068, e.g. “an NxM or NxN analog current mode multiplier array.” Also see ¶ 0116-0118, e.g. “The SRAM cells feed current DACs that are inputs to 4-quadrant Gilbert multipliers that perform signed multiplication.”
Carson does not expressly disclose two-quadrant multipliers. However, this is taught by Strukov. See Strukov, ¶ 0086, e.g. “two-quadrant multiplier.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Carson’s multiplier with Strukov’s two-quadrant multiplier in order to utilize both positive and negative weights in a neuromorphic processor as suggested by Strukov.
the two-quadrant multipliers including cells configured … to set weight values for the cells … See Carson, ¶ 0061-0066, e.g. “storage means for storing and outputting a plurality of changing synapse weight inputs.” Also see ¶ 0116, e.g. “Each node of the array contains SRAM cells for receiving or outputting of 8-10 bit data and weights.” 
Carson does not expressly disclose to accept repeated pulses … within a tolerance for the weight values of the cells. However, this is taught by Sekar. See Sekar, Fig. 6 and ¶ 0064, e.g. “When a cell is programmed to a given state, it is subject to successive programming voltage pulses, each time attempting to add incremental charges to the floating gate. In between programming pulses, the cell is read back or verified to determine its source-drain current relative to a breakpoint level. Programming stops for a cell when it has been verified to reach the desired state.” It would have been obvious to one of ordinary skill in the art before the effective filing 

In regard to claim 2, Carson discloses:
2. The neuromorphic integrated circuit of claim 1, wherein the weight values correspond to synaptic weight values between neural nodes in a neural network of the neuromorphic integrated circuit. See Carson, ¶ 0061-0066, e.g. “storing and outputting a plurality of changing synapse weight inputs.” Also see ¶ 0125, e.g. “neural network.” Also see ¶ 0243, e.g. “neuromorphic computing module.”

In regard to claim 3, Carson discloses:
3. The neuromorphic integrated circuit of claim 2, wherein input current values multiplied by the weight values provide output current values that are combined to arrive at a decision of the neural network. See Carson, ¶ 0067, e.g. “multiplying said first data input signal with said first weight in the analog current mode domain to produce a first node output comprising a first product.” Also see ¶ 0144-0145.

In regard to claim 4, Carson discloses:
4. The neuromorphic integrated circuit of claim 1, wherein each two-quadrant multiplier of the two-quadrant multipliers has a differential structure configured to allow programmatic compensation for overshoot if any one of two cells is set with a higher or lower weight value than targeted. However, this is taught by Sekar. See Sekar, Fig. 6 and 

In regard to claim 7, Carson discloses:
7. The neuromorphic integrated circuit of claim 1, wherein the neuromorphic integrated circuit is configured for one or more application specific standard products ("ASSPs") selected from keyword spotting, speaker identification, one or more audio filters, gesture recognition, image recognition, video object classification and segmentation, and autonomous vehicles including drones. See Carson, ¶ 0017-0020, e.g. “autonomous operation.”

In regard to claim 8, Carson discloses:
8. A method, comprising: See Carson, at least ¶ 0063-0064, e.g. “a method.”
… a memory sector of an integrated circuit, the memory sector including an analog multiplier array of … multipliers; See Carson, ¶ 0067-0068, e.g. “an NxM or NxN analog current mode multiplier array.” Also see ¶ 0116-0118, e.g. “The SRAM cells feed 
Carson does not expressly disclose erasing. However, this is taught by Sekar. See Sekar, ¶ 0004, e.g. “EEPROM and electrically programmable read-only memory (EPROM) are non-volatile memory that can be erased and have new data written or "programmed" into their memory cells.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Carson’s memory with Sekar’s erasing procedure in order to provide new data for storage as suggested by Sekar.
Carson does not expressly disclose two-quadrant multipliers. However, this is taught by Strukov. See Strukov, ¶ 0086, e.g. “two-quadrant multiplier.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Carson’s multiplier with Strukov’s two-quadrant multiplier in order to utilize both positive and negative weights in a neuromorphic processor as suggested by Strukov.
applying a first set of programming pulses to cells of the two-quadrant multipliers to set weight values for the cells; See Carson, ¶ 0061-0066, e.g. “storage means for storing and outputting a plurality of changing synapse weight inputs.” Also see ¶ 0116, e.g. “Each node of the array contains SRAM cells for receiving or outputting of 8-10 bit data and weights.” 
Carson does not expressly disclose determining whether or not the weight values of the cells are within a tolerance for the weight values of the cells; and applying a second set of programming pulses to complement cells of the two-quadrant multipliers to compensate for cells not within the tolerance for the weight values of the cells. However, this is taught by Sekar. See Sekar, Fig. 6 and ¶ 0064, e.g. “When a cell is programmed to a given state, it is subject to successive programming voltage pulses, each time attempting to add incremental charges to the floating gate. In between programming pulses, the cell is read back or verified to determine its source-drain current relative to a breakpoint level. Programming stops for a cell when it has been verified to reach the desired state.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Carson’s cells with Sekar’s pulses in order to achieve a desired state as suggested by Sekar.

In regard to claim 9, Carson discloses:
9. The method of claim 8, wherein the integrated circuit is a neuromorphic integrated circuit, and wherein the weight values for the cells correspond to synaptic weight values between neural nodes in a neural network of the neuromorphic integrated circuit. See Carson, ¶ 0061-0066, e.g. “storing and outputting a plurality of changing synapse weight inputs.” Also see ¶ 0125, e.g. “neural network.” Also see ¶ 0243, e.g. “neuromorphic computing module.”

In regard to claim 13, Carson discloses:
13. The method of claim 8, further comprising: repeatedly applying programming pulses to the cells of the two-quadrant multipliers until meeting the tolerance for the weight values of the cells. See Sekar, Fig. 6 and ¶ 0064, e.g. “When a cell is programmed to a given state, it is subject to successive programming voltage pulses, each time attempting to add incremental charges to the floating gate. In between programming pulses, the cell is read back or verified to determine its source-drain current relative to a breakpoint level. Programming stops for a cell when it has been verified to reach the desired state.”

In regard to claim 14, Carson discloses:
14. A method, comprising: See Carson, at least ¶ 0063-0064, e.g. “a method.”
… a memory sector of a neuromorphic integrated circuit, the memory sector including an analog multiplier array of … multipliers arranged in a number of layers; See Carson, ¶ 0067-0068, e.g. “an NxM or NxN analog current mode multiplier array.” Also see ¶ 0116-0118, e.g. “The SRAM cells feed current DACs that are inputs to 4-quadrant Gilbert multipliers that perform signed multiplication.” 
Carson does not expressly disclose erasing. However, this is taught by Sekar. See Sekar, ¶ 0004, e.g. “EEPROM and electrically programmable read-only memory (EPROM) are non-volatile memory that can be erased and have new data written or "programmed" into their memory cells.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Carson’s memory with Sekar’s erasing procedure in order to provide new data for storage as suggested by Sekar.
two-quadrant. However, this is taught by Strukov. See Strukov, ¶ 0086, e.g. “two-quadrant multiplier.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Carson’s multiplier with Strukov’s two-quadrant multiplier in order to utilize both positive and negative weights in a neuromorphic processor as suggested by Strukov.
applying a first set of programming pulses to cells of the two-quadrant multipliers to set initial weight values for the cells, See Carson, ¶ 0061-0066, e.g. “storage means for storing and outputting a plurality of changing synapse weight inputs.” Also see ¶ 0116, e.g. “Each node of the array contains SRAM cells for receiving or outputting of 8-10 bit data and weights.” 
the weight values corresponding to synaptic weight values between neural nodes in a neural network of the neuromorphic integrated circuit; and See Carson, ¶ 0061-0066, e.g. “storing and outputting a plurality of changing synapse weight inputs.” Also see ¶ 0125, e.g. “neural network.” Also see ¶ 0243, e.g. “neuromorphic computing module.”
Carson does not expressly disclose applying a second set of programming pulses to complement cells of the two-quadrant multipliers to compensate for cells not within the tolerance for the weight values of the cells. However, this is taught by Sekar. See Sekar, Fig. 6 and ¶ 0064, e.g. “When a cell is programmed to a given state, it is subject to successive programming voltage pulses, each time attempting to add incremental charges to the floating gate. In between programming pulses, the cell is read back or 

In regard to claim 18, Carson does not expressly disclose:
18. The method of claim 14, wherein if a weight value of a target cell of the cells is too high, then a programming pulse of the second set of programming pulses is applied to a complement cell commensurate with at least a difference between a target weight value of the target cell and an amount the target weight value is out of tolerance to compensate for overshoot. However, this is taught by Sekar. See Sekar, Fig. 6 and ¶ 0064, e.g. “When a cell is programmed to a given state, it is subject to successive programming voltage pulses, each time attempting to add incremental charges to the floating gate. In between programming pulses, the cell is read back or verified to determine its source-drain current relative to a breakpoint level. Programming stops for a cell when it has been verified to reach the desired state.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Carson’s multiplier and Strukov’s two-quadrant multiplier with Sekar’s pulse compensation in order to achieve a desired state as suggested by Sekar.

In regard to claim 19, Carson does not expressly disclose:
19. The method of claim 14, wherein if a weight value of a target cell of the cells is too low, then a programming pulse of the second set of programming pulses is applied to a complement cell commensurate with at least a difference between a target weight value of the target cell and an amount the target weight value is out of tolerance to compensate for overshoot. However, this is taught by Sekar. See Sekar, Fig. 6 and ¶ 0064, e.g. “When a cell is programmed to a given state, it is subject to successive programming voltage pulses, each time attempting to add incremental charges to the floating gate. In between programming pulses, the cell is read back or verified to determine its source-drain current relative to a breakpoint level. Programming stops for a cell when it has been verified to reach the desired state.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Carson’s multiplier and Strukov’s two-quadrant multiplier with Sekar’s pulse compensation in order to achieve a desired state as suggested by Sekar.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Carson in view of Strukov and Sekar as noted above, and further in view of U.S. Patent Application Publication 2018/0053089 by Gokmen et al. (“Gokmen”).

In regard to claim 5, Carson, Strukov, and Sekar also teach:
5. The neuromorphic integrated circuit of claim 4, wherein each cell includes a … transistor. See Strukov, ¶ 0011, e.g. “field effect transistors (FETs).” Also see Sekar, ¶ 0004, e.g. “field effect transistor.” Carson, Strukov, and Sekar does not expressly metal-oxide-semiconductor field-effect transistor ("MOSFET"). However, this is taught by Gokmen. See Gokmen, ¶ 0039 and 0049, e.g. “MOSFETS.” Because Strukov, Sekar, and Gokman all teach the use of FETs, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Strukov and Sekar’s FETs with Gokmen’s MOSFETs in order to achieve the predictable result of a particular transistor performance as noted by Gokmen.

In regard to claim 15, Carson, Strukov, and Sekar also teach:
15. The method of claim 14, wherein applying the programming pulses includes applying the programming pulses to … transistors … of the cells. See Strukov, ¶ 0011, e.g. “field effect transistors (FETs).” Also see Sekar, ¶ 0004, e.g. “field effect transistor.” Carson, Strukov, and Sekar does not expressly disclose metal-oxide-semiconductor field-effect transistors ("MOSFETs"). However, this is taught by Gokmen. See Gokmen, ¶ 0039 and 0049, e.g. “MOSFETS.” Because Strukov, Sekar, and Gokman all teach the use of FETs, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Strukov and Sekar’s FETs with Gokmen’s MOSFETs in order to achieve the predictable result of a particular transistor performance as noted by Gokmen.

6 is rejected under 35 U.S.C. 103 as being unpatentable over Carson in view of Strukov and Sekar as noted above, and further in view of U.S. Patent 9,478,305 to Srinivasan (“Srinivasan”).

In regard to claim 6, Carson as modified above does not expressly disclose:
6. The neuromorphic integrated circuit of claim 4, wherein each two-quadrant multiplier of the two-quadrant multipliers is bias free. However, this is taught by Srinivasan. See Srinivasan, col. 6, lines 6-13, e.g. “In the illustrated example, the temporary cache capacitor 116 is unbiased during the PV strobe so that the PV strobe state 114 of the target cells TCA 106a, TCB 106b, and TCC 106c is representative of the sensed threshold voltages output by the target cells TCA 106a, TCB 106b, and TCC 106c without the biasing charge held in the temporary cache capacitor 116.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Carson and Strukov’s multiplier with Srinivasan’s bias in order to provide a properly representative output as suggested by Srinivasan.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Carson in view of Strukov and Sekar as noted above, and further in view of U.S. Patent Application Publication 2015/0324186 by Shin et al. (“Shin”).

In regard to claim 10, Carson as modified above does not expressly disclose:
10. The method of claim 9, wherein applying the programming pulses is through a cloud-based firmware update of the neuromorphic integrated circuit. However, this is taught by Shin. See Shin, ¶ 0083, e.g. “In particular, information transmitted/received through the firmware update system 100 can be provided through a cloud computing function which can be permanently stored in a cloud computing device on Internet.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Carson’s programming with Shin’s cloud in order to provide on demand IT services as suggested by Shin.

Claims 11-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Carson in view of Strukov and Sekar as noted above, and further in view of U.S. Patent 9,934,364 to Kumar et al. (“Kumar”).

In regard to claim 11, Carson as modified above also teaches:
11. The method of claim 8, further comprising: compensating … a programming pulse of the first set of programming pulses intended for a target cell. See Sekar, Fig. 6 and ¶ 0064, e.g. “When a cell is programmed to a given state, it is subject to successive programming voltage pulses, each time attempting to add incremental charges to the floating gate. In between programming pulses, the cell is read back or verified to determine its source-drain current relative to a breakpoint level. Programming stops for a cell when it has been verified to reach the desired state.” Carson as modified above does not expressly disclose for cross-talk between adjacent cells, the cross talk resulting from … that partially programs an adjacent cell. However, this is taught by Kumar. See Kumar, col. 26, line 66 – col. 27, line 27, e.g. “The data values are then compensated to account for "cross-talk" or "bleed-over" between the different channels.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Sekar’s pulse programming with Kumar’s cross-talk compensation in order to provide a correct value as essentially suggested by Kumar.

In regard to claim 12, Carson does not expressly disclose:
12. The method of claim 11, wherein compensating for the cross-talk includes monitoring a decrease in pulse width as a current weight value for the adjacent cell and a target weight value for the adjacent cell becomes smaller. However, this is taught by Strukov. See Strukov, ¶ 0024, e.g. “applying the number of additional voltage pulses, or applying the additional voltages pulses having a width shorter than the measured width in (e), or applying the additional voltages pulses having an amplitude less than the estimated amplitude in (e), so as to gradually approach the target state of the flash transistors to avoid erasing the flash transistors and having to repeat the method of steps.” Note that these claim limitations are interpreted in view of ¶ 0059 of Applicant’s specification. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Sekar and Kumar’s cross-talk compensation with Strukov’s pulse width modulation in order to efficiently provide a target state as suggested by Strukov.

. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Carson in view of Strukov and Sekar as noted above, and further in view of U.S. Patent Application Publication 2011/0134701 by Moschiano et al. (“Moschiano”).

In regard to claim 17, Carson as modified above does not expressly disclose:
17. The method of claim 14, wherein the erasing sets all weight values to their maximum value and applying the first set of programming pulses or the second set of programming pulses reduces the weight values. However, Moschiano teaches this. See Moschiano, ¶ 0007, e.g. “For some MLCs, one of the sixteen program states may be an erased state.” In practicality there are only 16 available erase states. It would have been obvious to one of ordinary skill in the art to try the maximum value state of Moschiano with Carson and Sekar’s storage and erasing in an attempt to utilize high density memory, as a person with ordinary skill has a good reason to pursue the known solutions within his or her technical grasp. In turn, because the maximum value state when used in the system of Carson has the predicted properties of high density memory, it would have been obvious.

20 is rejected under 35 U.S.C. 103 as being unpatentable over Carson in view of Strukov and Sekar as noted above, and further in view of U.S. Patent Application Publication 2007/0260817 by Ha (“Ha”).

In regard to claim 20, Carson discloses:
20. The method of claim 14, further comprising: a reading step; and a programming step including applying the first set of programming pulses, the [second] set of programming pulses, or both, ¶ 0116-0118, e.g. “SRAM cells for receiving or outputting of 8-10 bit data and weights.”
Carson does not expressly disclose wherein the reading step and the programming step are performed in batches, thereby reducing time required to switch between reading and programming modes of the neuromorphic integrated circuit. However, this is taught by Ha. See Ha, ¶ 0032, e.g. “The page buffer cache 405 temporarily stores data that is being written to or read from the arrays 400, 403 in order to increase the read and write speeds of the memory device.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Carson’s memory with Ha’s cache in order to increase performance as suggested by Ha.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Rutten whose telephone number is (571)272-3703. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D. Rutten/Primary Examiner, Art Unit 2121